Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bengtsson (US Patent Pub. 20150273161).
Regarding Claim 1, Bengtsson teaches (Fig 1 and Figs 11-13) a drug delivery system (1) comprising:
- a drug delivery device (all components within housing 2) carrying at least one reservoir (10), and 
- a needle unit (65, 20, 30) being attachable to the drug delivery device in axial extension thereof and adapted to establish a flow way between the at least one reservoir (10) and a drug delivery site, the needle unit comprising 
	- a needle structure (20) comprising a front needle portion (23) for entering the drug delivery site, and at least one back needle portion (22) for insertion into the at least one reservoir, and 
	- a needle shield (30), 
wherein
	 - the needle shield (30) and the needle structure (20) are capable of undergoing relative axial motion between an accommodating relative position (Fig 11) in which the needle structure is completely accommodated within the needle shield, and a protruding relative position (Fig 12) in which the front needle portion (23) protrudes from the needle shield (30), the needle shield and the needle structure being biased towards the accommodating relative position (fig 11) by a first bias force (force exerted by spring 31),
	- when the needle unit (65, 20, 30) is attached to the drug delivery device (everything within housing 2) the needle structure (20) and the at least one reservoir (10) are capable of undergoing relative axial motion between a disconnected relative position (Figs 11-12) in which the at least one back needle portion (22) is spaced apart from the at least one reservoir (10), and a connected relative position in which the at least one back needle portion and the at least one reservoir are fluidly connected (Fig 13; [0120]), the  needle structure and the at least one reservoir being biased towards the disconnected relative position by a second bias force (force exerted by spring 66), and 
	- the second bias force is greater than the first bias force, such that when an axial compressive force presses the needle unit and the drug delivery device  together the needle shield and the needle structure reach the protruding relative position before the needle structure and the at least one reservoir reach the connected relative position (fig 12, 23 protrudes from 30 before 22 pierces septum 11 of reservoir 10), and when the compressive force is discontinued the needle shield and the needle structure reach the accommodating relative position after the needle structure and the at least one reservoir reach the disconnected relative position (interpreting that when force C is no longer applied, then the two springs 31 and 66 will no longer be compressed returning to a position similar to Fig 11).  
	Regarding Claim 2, Bengtsson teaches the drug delivery system wherein the first bias force is provided by a first spring (31) member arranged to act between the needle shield (30) and a distally directed surface of the needle structure (31 is on distal surface of needle structure 65), and the second bias force is provided by a second spring (66) member arranged on a distal end surface of the drug delivery device (66 is on distal end of housing 2; [0119]).
	Regarding Claim 4, Bengtsson teaches (annotated Figures 11-12) the drug delivery system wherein the needle shield (30) comprises a longitudinally extending arm carrying a protrusion (see annotated Figs 11-12), and the drug delivery device comprises a retaining hook (see annotated Figs 11-12) adapted to interact with the protrusion to secure the needle unit on the drug delivery device, 
wherein in a pre-connected state of the needle structure (Fig 11) the longitudinally extending arm is radially deflectable relative to a remaining portion of the needle shield from a non-deflected position in which the retaining hook is capable of interacting with the protrusion (In Fig 11 the arm and protrusion interacts with the retaining hook) to a radially deflected position (fig 12) in which the retaining hook is incapable of interacting with the protrusion (In Fig 12 the arm and protrusion no longer interact with the retaining hook), and wherein the longitudinally extending arm is biased towards the non-deflected position (Fig 11 is interpreted as the non-deflected position; spring 31 is biasing the needle shield 30 in Fig 11, so spring 31 is biasing the arm and protrusion towards the non-deflected position). 

    PNG
    media_image1.png
    438
    317
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    435
    336
    media_image2.png
    Greyscale

Annotated Figs 11-12

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US Patent Pub. 20150273161) in view of Eggert (US Patent Pub. 20150157797).
Regarding Claim 3, Bengtsson teaches the drug delivery system wherein the at least one reservoir comprises a first cartridge (10) having a first penetrable septum (11) wherein the first back needle portion (22) is adapted to penetrate the first penetrable septum (11) to establish a first flow way between the first cartridge and the front needle portion (23). 
Bengtsson does not teach a second cartridge having a second penetrable septum, and the at least one back needle portion comprises a first back needle portion and a second back needle portion, each of the first back needle portion and the second back needle portion being fluidly connected with the front needle portion and the second back needle portion is adapted to penetrate the second penetrable septum to establish a second flow way between the second cartridge and the front needle portion. 
Eggert teaches (Fig 11) a drug delivery system with a first cartridge (90), a second cartridge (100), a first back needle portion (244) and a second back needle portion (254), each of the first back needle portion and the second back needle portion being fluidly connected with the front needle portion ([0126] teaches fluid communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device and needle unit of Bengtsson to have two cartridges, and two back needle portions as taught by Eggert. Doing so would allow for the device of Bengtsson to deliver two different medications/medicaments within one device. 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, Bengtsson teaches the drug delivery system wherein the needle unit (65, 20, 30) further comprises a needle housing (4) surrounding respective portions of the needle structure (20) and the needle shield (30). Bengtsson does not teach the needle housing comprising a cylindrical wall having an opening therein, and wherein the opening is aligned with the longitudinally extending arm, allowing a user to apply a radial force to the longitudinally extending arm through the opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783